INTERMEDIATE BOND FUND OF AMERICA Part B Statement of Additional Information November 1, 2006 (as supplemented August 30, 2007) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of Intermediate Bond Fund of America (the "fund" or "IBFA") dated November 1, 2006. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: Intermediate Bond Fund of America Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Shareholders who purchase shares at net asset value through eligible retirement plans should note that not all of the services or features described below may be available to them. They should contact their employers for details. TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 2
